DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the source, gate, and drain contacts of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jereza (U.S. Patent No. 8,188,587 B2) in view of Ashida et al. (U.S. Pub. No. 2008/0224282 A1).
Regarding claim 1, Jereza discloses a method for forming a dual sided chip package comprising:
superimposing a frame to one or more dies (FIG. 3A: 100/105, see col. 3, line 7);
bonding the frame to the one or more dies (FIG. 3A: 100/105 bonded to die 104, see col. 2, line 65 – col. 3, line 5;
molding the frame to one or more dies (FIG. 4, see col. 5, line 54, see also FIG. 9: 130, see col. 8, line 15); and
singulating the frame (FIG. 5, see col. 6, line 19), wherein a surface mount area of the frame is larger than surface mount area of the one or more die (FIG. 9: surface area of 100 and 105 greater than that of the die), and the singulating exposes heatsink surfaces of the frame (FIG. 9: after singulation 100 and 105 are exposed from the mold 130).
Jereza does not explicitly disclose an upside mold die and a downside mold die.
Ashida discloses molding the frame to a die with an upside mold die and a downside mold die (FIG. 18: upside die 2 and downside die 3, see paragraphs 0094-0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the dies of Ashida for the molding process of Jereza so as to prevent the generation of defects in the device due to residual resin on exposed portions of the frame (see paragraph 0099).
Regarding claim 3, Jereza discloses the frame is electrically conductive (see col. 3, lines 25-29).
Regarding claim 4, Jereza discloses the frame is further configured as contact leads for the dual sided chip package (FIG. see col. 3, lines 25-29).
Regarding claim 5, Jereza discloses the frame is configured to dissipate heat (see col. 8, line 15).
Regarding claim 6, Jereza discloses the one or more dies are MOSFET components (FIG. 3: 104, see col. 6, line 53).
Regarding claim 7, Jereza discloses the frame is configured as source, gate, and drain contacts for the MOSFET components (FIG. 6C, see col. 7, line 2; and FIG. 6C: 105 showing the drain).
Regarding claim 8, Jereza discloses the frame is configured in corrugated shape (FIG. 3B: 100/110, see col. 5, line 40; Examiner notes that Applicant has not provided a special definition for the term “corrugated” and thus, under the broadest reasonable interpretation, the term is given its plain meaning, which the Oxford dictionary supplies as “shaped into alternate ridges and grooves.” As shown in FIG. 3B the frame has grooves 110 surrounded by ridges, and as such the frame may be interpreted as “corrugated” under the broadest reasonable interpretation).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jereza (U.S. Patent No. 8,188,587 B2) in view of Ashida et al. (U.S. Pub. No. 2008/0224282 A1) as applied to claim 1 above, and further in view of Joshi et al. (U.S. Patent No. 6,566,749 B1).
Regarding claim 2, the combination of Jereza and Ashida is silent in regards to a W-shaped frame.
Joshi discloses the frame is configured as a “W” shaped frame (FIG. 5: 40, see col. 6, line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the shape of Joshi to the frame of Jereza so as to attach the frame to an external heat sink (see col. 6, line 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819